 



Exhibit 10.60
January 5, 2007
PERSONAL AND CONFIDENTIAL
Mr. Hari Nair
871 Fox Trail Court
Lake Forest, IL 60045
Dear Mr. Nair:
          On behalf of Tenneco Inc. (the “Company”), I am pleased to set forth
and confirm the terms and conditions of your continued service as Executive Vice
President and Managing Director-Europe, South America and India of the Company.
This letter agreement amends your employment letter agreement with the Company
dated June 1, 2001 (the “Original Agreement”).
1. Base Salary. Your minimum base salary of $305,000 per year as set forth in
Paragraph 2 of the Original Agreement is hereby amended to be $414,000 per year,
which will be subject to such increases as may from time to time be approved by
the Board or such committee of the Board to which such power has been delegated
(the “Committee”), payable according to the regular pay schedule for salaried
employees.
2. Annual Bonus. Your minimum annual target bonus of $273,000 as set forth in
Paragraph 3 of the Original Agreement is hereby amended such that, commencing
with calendar year 2006, your annual target bonus will be, at least, $273,000
subject to fulfillment of performance goals or other criteria as determined by
the Board or Committee.
3. Amendment to SERP. Effective as of August 31, 2006, you hereby consent and
agree to the following changes the Company’s Supplemental Executive Retirement
Plan and its successor, the Company’s Supplemental Retirement Plan
(collectively, the “SERP”). The Company amend the Supplemental Retirement Plan
to (i) reduce to 1.402% the annual rate (expressed as a percentage of final
average compensation as defined in that plan) at which you will accrue benefits
under such plan for each year of service earned after December 31, 2006, and
(ii) provide as an offset to benefits under such plan the actuarial equivalent
value (determined in accordance with the assumptions used for such purpose under
such plan) of any amounts paid to you in respect of “DB Replacement
Contributions” as described in the Company’s Current Report on Form 8-K dated
August 23, 2006.
4. Governing Law; No Other Amendments. This letter agreement shall be governed
by, and shall be construed in accordance with, the internal laws (and not the
laws of conflicts) of the State of Illinois. Except as expressly set forth
herein, the Original Agreement shall not be amended or modified hereby. The
Original Agreement shall, as expressly amended hereby, remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                TENNECO INC.    
 
           
 
  By:   /s/ Richard P. Schneider     
 
  Its:   SVP – Global Administration     

ACKNOWLEDGED AND ACCEPTED

             
/s/ Hari Nair 
  Date:        
 
Hari Nair
     
 
   

 